In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1502V
                                     Filed: March 16, 2016
                                          Unpublished

****************************
DORIS LEVITZKI,                          *
                                         *
                     Petitioner,         *      Ruling on Entitlement; Concession;
                                         *      Influenza Vaccination;
                                         *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *      Administration (“SIRVA”);
AND HUMAN SERVICES,                      *      Special Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Danielle A. Strait, Maglio Christopher and Toale, PA (DC), for petitioner.
Debra A. Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On December 11, 2015, Doris Levitzki (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that she
suffered left shoulder pain “causally related to an adverse reaction” after receiving an
influenza vaccination on September 17, 2015. Petition at ¶¶ 3-4, 10. Petitioner further
alleges that she has suffered the residual effects of her injury for more than six months,
and neither she nor anyone else has received compensation or has filed a civil action
for his injury alleged as vaccine caused. Id. at ¶¶ 11, 13-14. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On March 15, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
at 1. Specifically, respondent “believes that the alleged injury is consistent SIRVA that
was caused by the administration of petitioner’s flu vaccination.” Id. at 3. Respondent
agrees that “petitioner met the statutory requirements by suffering the condition for more
than six months . . . [and] has satisfied all legal prerequisites for compensation under
the Vaccine Act.” Id. (citations omitted).

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2